Case 19-10653-R Document 94 Filed in USBC ND/OK on 05/16/19 Page 1 of 12

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF OKLAHOMA

In re: §
§ Case No. 19-10653-R
INNOVA GLOBAL LTD., et al.,' §
§ Jointly Administered
Debtors in a Foreign Proceeding. §
§ Chapter 15

MOTION FOR AUTHORITY TO SELL PROPERTY OF THE ESTATE FREE
AND CLEAR OF ALL LIENS AND ENCUMBRANCES
(Sale to Power Filters, Inc.)

PricewaterhouseCoopers Inc., LIT, (“PWC”), solely in its capacity as court-appointed
receiver (the “Receiver”) of the Debtors in these jointly administered cases based upon the
Receivership Order that the Court of Queen’s Bench of Alberta in the Judicial Centre of Calgary,
Canada entered on April 1, 2019 in Court File No. 1901-04589, and as the Debtors’ Chapter 15

recognized foreign representative, respectfully presents this motion (the “Motion”).

JURISDICTION AND CORE ALLEGATIONS

1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a) and
(b) and 1334(a) and (b) and 11 U.S.C. §§ 109 and 1501 of the Bankruptcy Code. This is a core
proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M), (N), (O) and (P). Venue is proper in this
district pursuant to 28 U.S.C. § 1410. |
BACKGROUND FACTS
2. On April 1, 2019, the Canadian Court, Honorable Justice B.E.C. Romaine,
entered the Receivership Order (the “Receivership Order”) pursuant to section 243(1) of the

BIA and 13(2) of the Judicature Act, appointing the Receiver. The Receivership Order

 

1 The Debtors are: (1) Innova Global Ltd., (2) Innova Global Operating Ltd., (3) Innova Global
Limited Partnership, (4) 1938247 Alberta Ltd., (5) Innova Global Holdings Limited Partnership,
(6) Innova Global Inc. (formerly AEM Emissions Management, Inc., formerly ATCO Emissions
Management Inc.), (7) Innova Global LLC (formerly AEM Noise Management LLC, formerly
ATCO Noise Management LLC), and (8) Braden Manufacturing, L.L.C.

JEH v.3
Case 19-10653-R Document 94 Filed in USBC ND/OK on 05/16/19 Page 2 of 12

specifically authorizes the Receiver to act as foreign representative for the Debtors for all
purposes and pursuant to Chapter 15 of the Bankruptcy Code. Receivership Order § 3.

3. On April 18, 2019, the United States Bankruptcy Court entered Order Granting
Petition For Recognition As Foreign Main Proceeding Pursuant To Sections 1515 And 1517 Of
The United States Bankruptcy Code And Related Relief (Doc 54)(“Recognition Order’’) in these
jointly administered cases. The Recognition Order recognized the Debtors’ cases as foreign
main proceedings and the Receiver as foreign representative under Chapter 15.

TERMS AND CONDITIONS OF SALE AND RELATED FACTS

4, The Receiver proposes to sell and Power Filters, Inc. (“PFI”) proposes to
purchase the property (the “Filtration Assets”) that is described in an asset purchase agreement
(the “APA”) and that is owned by Debtor Braden Manufacturing, L.L.C. (“Braden”) pursuant to
the terms of the APA for the sum of $55,059. Copies of the APA and the Amendment to the
APA are attached as Exhibits 1 and 2. For further clarification, the Filtration Assets do not
include the following Canon copiers or accessories related to those copiers:

iRC5255 w/n JME01779
iRD5035 s/n GNW56362

iRC5045 s/n GPQ55713
iRC5051 s/n GQM14234

5. As part of the transaction, PFI will be obtaining a lease of that portion of the
Premises” that constitutes the Braden filter manufacturing facility and PFI will ensure that
neither Braden nor the Receiver will have liability for lease or rental payments on that portion of
the Premises after May 31, 2019.

6. PFI’s obligation to purchase is conditioned upon the Court’s entry of an order

authorizing the sale free and clear of liens and other encumbrances.

 

. This and other capitalized terms that are not defined in this Motion have the meaning that

the APA defines for them.
Case 19-10653-R Document 94 Filed in USBC ND/OK on 05/16/19 Page 3 of 12

7. ATB Financial (‘ATB”), as agent and lender, asserts priority liens and security
interests in virtually all assets of the Debtors. It has consented to the sale of the Filtration Assets.

8. As set out in the Application Requesting Expedited Hearing and Shortened
Notice, which the Receiver has filed contemporaneously with this Motion, it is important that the
Receiver reduce the Debtors’ expenses by ceasing use of the Premises in which they are located
as quickly as possible and without any potential delay in closing based upon stay of any order
approving the sales, for 14 days, pursuant to Rule 6004(h) of the Federal Rules of Bankruptcy
Procedure.

ARGUMENT AND AUTHORITIES

9. Sections 363 and 1520 of the United States Bankruptcy Code provide that the
Receiver “after notice and a hearing, may use, sell, or lease, other than in the ordinary course of
business,” property of the Debtors.

10. A sale of Debtors’ assets under § 363(b) of the Bankruptcy Code is a matter
within a court’s discretion, giving due consideration to the sound business judgment of the
debtor-in-possession. See In re Lionel Corp., 722 F.2d 1062, 1071 (2"! Cir. 1983); In re Castre,
Inc., 312 B.R. 426, 428 (Bankr. D. Colo. 2004) (citing Lionel). Courts typically consider
multiple factors to determine whether to approve such sales, including: (i) whether there is a
sound business reason for the sale; (ii) whether there has been adequate notice to interested
parties (iii) whether the terms of the sale have been fully disclosed; (iv) whether the seller’s
relationship with the buyer taints the sale; and (v) whether the buyer is proceeding in good faith.
In re Medical Software Solutions, 286 B.R. 431, 439-40 (Bankr. D. Utah 2002); see also Castre,

supra, 312 B.R. at 428.
Case 19-10653-R Document 94 Filed in USBC ND/OK on 05/16/19 Page 4 of 12

11. The relevant factors to support a § 363 sale are met in this instance and the sale
should be approved by the Court. The sale is the best opportunity to promptly realize the
maximum value for the Filtration Assets and to preserve the value of the same for the benefit of
creditors and parties-in-interest. The proposed purchase price is fair and reasonable. Lastly, the
parties negotiated the sale at arm’s length and PFI, which is not related to the Receiver, is ready,
willing and able to consummate the deal, and is proceeding in good faith.

12. In addition, the sale will be free and clear of any and all liens, claims
encumbrances, and other interests, with such liens, claims encumbrances, and other interests, if
any, to attach to the proceeds with the same validity, priority, and extent as they attached to the
Debtors’ interests prior to the sale. See generally Inre Lady H Coal Co., Inc., 199 B.R. 595, 605
(S.D. W. Va. 1996). The Receiver may sell the assets of the Debtors free and clear of liens,
claims, encumbrances and other interest of other entities if applicable non-bankruptcy law allows
such a sale, the interest holder consents, there is a bona fide dispute, the interest is a lien and the
price at which the property is to be sold is greater than the aggregate value of all liens on the
property, or if the interest holder could be compelled to accept a money satisfaction for its
interest. See 11 U.S.C. §§ 363(f), 1520. ATB has consented to the sale.

RELIEF REQUESTED

WHEREFORE, the Receiver moves the Court for the entry of an order:

1. Authorizing the sale of the Filtration Assets free and clear of any and all liens,
claims, encumbrances, and other interests, with any such liens, claims encumbrances, and other
interests to attach to the proceeds, and approving and authorizing the Receiver’s performance

and consummation of the APA;
Case 19-10653-R Document 94 Filed in USBC ND/OK on 05/16/19 Page 5 of 12

2. Finding that PFI has acted in good faith within the meaning of 11 U.S.C. §

363(m) and, as such, is entitled to the protection afforded by the same;

3. Finding that the sale was negotiated in good faith;

4, Waiving the 14-day stay that would otherwise be applicable pursuant to Rule

6004(h) of the Federal Rules of Bankruptcy Procedure; and

5. Granting such other relief as the Court may deem just and proper.

6. Dated: May 16, 2019

Respectfully submitted,
ROSENSTEIN, FIST & RINGOLD

/s/ John_E. Howland

John E. Howland, OBA No. 4416
525 South Main, Suite 700
Tulsa, Oklahoma 74103
Telephone: (918) 585-9211
Facsimile: (918) 583-5617
johnh@rfrlaw.com

and

NORTON ROSE FULBRIGHT US LLP
Steve A. Peirce, TX Bar No. 15731200
(admitted pro hac vice)

300 Convent Street, Suite 2100

San Antonio, Texas 78205-3792
Telephone: (210) 224-5575

Facsimile: (210) 270-7205
steve.peirce@nortonrosefulbright.com

COUNSEL FOR CANADIAN RECEIVER AND
FOREIGN REPRESENTATIVE
Case 19-10653-R Document 94 Filed in USBC ND/OK on 05/16/19 Page 6 of 12

ASSET PURCHASE AGREEMENT

ywen\- THIS ASSET PURCHASE AGREEMENT (the "Agreement" is dated this 14 day of
Apritt, 2019 ("Effective Date"), by and between PRICEWATERHOUSECOOPERS INC.,
LIT, (“PWC” ), solely in its capacity as court-appointed receiver (the “Receiver” ) of the eight
debtors (the “Debtors”) in the eight Chapter 15 cases that are being jointly administered by the
United States Bankruptcy Court for the Northern District of Oklahoma (the “Bankruptcy
Court”), under its Case No. 19-10653-R, based upon the Receivership Order that the Court of
Queen’s Bench of Alberta in the Judicial Centre of Calgary, Canada, entered on April 1, 2019 in
Court File No. 1901-04589, and as the Debtors’ Chapter 15 recognized foreign representative
("Seller"), and POWER FILTERS, INC. ("Buyer").

1. SALE OF ASSETS.

1.1 Sale of Assets: Seller shall, subject to the terms and conditions of this
Agreement, transfer and sell to Buyer all of the tangible assets (including but not limited to all
machinery, furniture, fixtures and equipment, and inventory) that are owned by Braden
Manufacturing LLC (“Braden”) and that are located on (within or outside) the premises of the
Braden Filter Manufacturing facility, at 5199 North Mingo, Tulsa, Oklahoma (the “Premises”),
and all of the intangible assets that Braden owns (including but not limited to goodwill, and any
interest that Braden owns in the tradenames “Braden Filtration" and “Bradenfilters,” names
similar thereto, technical data and part number data access) and that Braden used in the Braden
Filtration business. The tangible and intangible assets being sold, including but are not limited to
the vehicles and equipment listed on Exhibit A, are referred to as the "Assets". Buyer is not
assuming any of Seller's liabilities or obligations.

1.2 Excluded Assets: Seller shall retain and shall not sell or transfer to Buyer
any inventory identified by Seller as packed and ready for shipment related to purchase orders
received prior to the date of the Receivership Order nor to cash, bank accounts, negotiable
instruments, accounts receivable, prepaid expenses, insurance payments and deposits and credits,
business records and documents related to the corporate organization of Braden Manufacturing,
LLC.

1.3 Purchase Price: As consideration for the sale and transfer of the Assets,
Buyer will pay to Seller the sum of Fifty-Five Thousand Fifty-Nine Dollars ($55,059) (the
“Purchase Price”). Buyer shall deposit with Seller the sum of $5,500 upon the Effective Date of
this Agreement. Such deposit shall be non-refundable but shall be applied to the Purchase Price
at Closing.

1.4 Method of Payment: The balance of the Purchase Price shall be paid at
Closing in cash or cash equivalent. Payment shall be made against delivery of a bill of sale and
such documents as are reasonably requested by Buyer to evidence the transfer of title to the
Assets.

JEH v.4

EXHIBIT 1
Case 19-10653-R Document 94 Filed in USBC ND/OK on 05/16/19 Page 7 of 12

2. CLOSING. The closing of the transaction provided for in this Agreement (the
"Closing") shall take place at a mutually agreeable location on a mutually agreeable date (the
"Closing Date") not later than three (3) days after entry of the Bankruptcy Court’s order
approving the sale. At Closing, Seller shall execute and deliver to Buyer a special warranty bill
of sale conveying the Assets to the Buyer free and clear of all right, title or interest of third
parties claiming by, through or under Seller, as Receiver, but not otherwise.

3. CONDITION TO CLOSING. The obligation of Buyer and Seller to close the
purchase and sale of the Assets is expressly conditioned upon receipt of an order authorizing
such sale, free and clear of liens or other interests, except any liens or interests of the landlord of
the Premises, entered by the Bankruptcy Court in Case No. 19-10653-R. Failure to obtain such
an order within 60 days following the date of this Agreement shall entitle either party to
terminate the Agreement by written notice to the other.

4. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller makes the
following representations and warranties:

4.1 Authority: Seller is the Receiver in Bankruptcy for Braden
Manufacturing, LLC and has the authority to enter into this Agreement subject to subsequent
approval of the Bankruptcy Court.

42 Authority: This Agreement is legally binding and enforceable against
Seller in accordance with its terms. This Agreement and all actions contemplated by this
Agreement do not violate the provisions of any agreement, judgment, order, ruling or regulation
by which Seller is bound or which affects Seller.

5. REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer makes the
following representations and warranties:

5.1 Buyer's Organization and Good Standing: Buyer is a corporation duly
organized and validly existing under the laws of the State of Oklahoma.

5.2 Buyer's Authority: The execution and delivery of this Agreement by
Buyer, and the performance by it of its obligations hereunder and with respect to the transactions
contemplated, have been duly and validly authorized. This Agreement is legally binding and
enforceable against Buyer in accordance with its terms.

6. MISCELLANEOUS,

6.1 Expenses: Each party to this Agreement shall bear and pay its own
respective costs and expenses in connection with the preparation, execution and delivery of this
Agreement and the transactions contemplated herein.

6.2 Use of Names: To the extent owned by Braden, Buyer and any of its
present or future affiliates shall have the exclusive right to use the name "Braden Filtration" or
names similar thereto that Braden used in the Braden Filtration business, and all product names
Case 19-10653-R Document 94 Filed in USBC ND/OK on 05/16/19 Page 8 of 12

used in the past or present in connection with Braden’s filter business. Buyer shall have the right
to represent that it is carrying on business in succession to Braden Manufacturing LLC's filter
business.

7. CONDITION OF ASSETS. The Seller agrees to sell and convey the Assets to
the Buyer, and the Buyer agrees to purchase the Assets from the Seller in the condition in
existence on the date of Closing. The Assets are sold to Buyer "AS IS, WHERE IS", and with all
faults. The Seller specifically disclaims any and all warranties concerning the Assets, including,
but not limited to, the implied warranties of merchantability or fitness for a particular purpose.
The Buyer has inspected the Assets and accepts the Assets in their current condition for all
purposes.

8. ENTIRE AGREEMENT; MODIFICATIONS AND WAIVER. This
Agreement constitutes the entire agreement between the parties and supersedes all prior
agreements, representations and understanding of the parties. No amendment to this Agreement
shall be binding unless executed in writing by the parties. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a continuing waiver or a waiver of any other
provisions, whether or not similar. No waiver shall be binding unless executed in writing by the
party making the waiver.

9. NOTICES, ETC. All notices, requests, demands and other communications shall
be in writing and shall be deemed to have been duly given if delivered or mailed first class,
postage prepaid, to:

If to Seller, to: PricewaterhouseCoopers Inc., LIT
111 5" Avenue SW, Suite 3100
Calgary AB T2P 5L3
ATTN: Liam Murphy

If to Buyer, to: Power Filters, Inc.
7910S. 101° E. Ave.
Tulsa, OK. 74133
ATIN: Mark Schaffitzel

10. COOPERATION OF PARTIES, The parties shall, at and from time to time as
reasonably necessary after the Closing, take such action, including the execution and delivery of
such documents as may be deemed necessary or appropriate to fully realize the intent of this
Agreement.

 

[Continued on following page.]
Case 19-10653-R Document 94 Filed in USBC ND/OK on 05/16/19 Page 9 of 12

11. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma.

PRICEWATERHOUSECOOPERS INC., LIT, as
Receiver and Foreign Representative for Braden

 

 

 

Manufacturing LLC
By _)
ame: ~~ “ARAL pALZY-1
Title S@utur View esdar
“SELLER”

POWER FILTERS, INC.

- oe , a
By “fark Seba fibee £7
Name: _ Ags Later
Title: esi olin (Pid rer”

“BUYER”

 
Case 19-10653-R Document 94 Filed in USBC ND/OK on 05/16/19 Page 10 of 12

EXHIBIT A
Assets
e 2000 Dodge 150 Truck — VIN # IB7HC16YXYS556409
« Toyota Propane Model Fork Lift~ 42-6FGCU1S5 Serial Number 68198
e Toyota Propane Model Fork Lift —- 8FGU30 Serial Number 12821
e Crown Stand Up Lift Model MX3 18-775 Type E with battery charger Serial Number

2G53080

Hyster Model H300 — 087065 30,000 Lb Serial Number 91060053
Time clock system

26 fire extinguishers

Dock leveler

Amrstron automatic drainer-coalescer

Shelving for material storage

2 stage horizontal coalesce separator

Power sweeper

Aero flow test station for filters

Heat measuring thermostat

Stencil cutting machine

Infra-pak sidewinder 3 stretch wrapper low angle

Air compressor model EP25

Tooling for filters PFS-4 & coalescing frames

Ingersoll-rand DXR 150 refrigerated air dryer

Tenant 5700 XP-700D floor scrubber

Ultra sonic seal model HVS-501 hand held ultrasonic plastics
Fleetwood conveyers

Two part dispense system w/jib & tool balancer

Pluraform dispensing system

Pleater for tri-cell 95 w/stop glue option

Sts mold for filler plastic parts

Pot Devin 36inch glue type NTZ machine 1/3 HP 115 Volt
Modification controls polyurethane dispensing equipment

Narrow aisle reach truck crown model RD 5020-30

Ext “new” air filter housing design & tools

2 - Spot weld rocker rite, rapid fire 36 inch throat w/intertron
Bulk container mixer, 2HP motor, single 6 inch dia propeller, 33 inch shaft
Pulseline manufacturing equipment from genuine machine design
4 inch please filter stabilizer — tooling

Digital stiffness tester - Gurley Precision

Ultra sonic seal welder from MFG HEPA filters w/titanium horn
Progressive tooling tricel clip
Case 19-10653-R Document 94 Filed in USBC ND/OK on 05/16/19 Page 11 of 12

AMENDMENT TO ASSET PURCHASE AGREEMENT

PRICEWATERHOUSECOOPERS INC., LIT, (““PWC” ), solely in its capacity as
court-appointed receiver (the “Receiver” ) of the eight debtors (the “Debtors”) in the eight Chapter
15 cases that are being jointly administered by the United States Bankruptcy Court for the Northem
District of Oklahoma (the “Bankruptcy Court”), under its Case No. 19-10653-R, based upon the
Receivership Order that the Court of Queen’s Bench of Alberta in the Judicial Centre of Calgary,
Canada, entered on April 1, 2019 in Court File No. 1901-04589, and as the Debtors’ Chapter 15
recognized foreign representative ("Seller"), and POWER FILTERS, INC. ("Buyer"), for their
amendment to the Asset Purchase Agreement (the “APA”) between them that is dated May 14,
2019, state that they wish to clarify and amend terms of the APA with the following mutual
covenants, which they both acknowledge are sufficient consideration for this amendment of the
APA.

1. Section 1.2 of the APA is amended to exclude from the sale the interest, if any, of
Braden Manufacturing, L.L.C. a/k/a Braden Manufacturing LLC (“Braden”), in the following
Canon copiers and associated accessories:

iRC5255 w/n JMEO1779
iRD5035 s/n GNW56362
iRC5045 s/n GPQ55713

iRC5051 s/n GQM14234

2. Effective as of June 1, 2019, Buyer shall be solely responsible for all rent or lease
arrangements on the portion of the premises occupied by the Braden Filtration Manufacturing
operation pursuant to a new lease from landlord to buyer. Buyer shall indemnify and hold
harmless PWC for any rent or lease obligation due to the landlord of the Premises for any period
after May 31, 2019 on that portion of the premises occupied by the Braden Filtration
Manufacturing operation to a new lease from landlord to buyer. Buyer’s obligations under this
paragraph are conditioned upon a closing of the sale from PWC to Buyer under the terms of the
APA, as amended by this amendment.

3. Also effective as of the date of the closing under Section 2 of the APA (the
“Closing”), PWC releases all of its rights as Receiver for Braden and all of Braden’s rights to
occupancy of the Premises and all of their rights relative to the Premises that are created under any
lease of the Premises.

4. PWC shall seek to have the Bankruptcy Court consider its sale to Buyer under the
APA on an expedited basis.

5. Every provision of the APA, to the extent that they have not been clarified,

modified or amended by this amendment, shall remain in full force and effect.

[Signatures on following page.]

EXHIBIT 2
Case 19-10653-R Document 94 Filed in USBC ND/OK on 05/16/19 Page 12 of 12

Dated as of May 15, 2019.

PRICEWATERHOUSECOOPERS INC., LIT, as
Receiver and Foreign Representative for Braden
Manufacturing LLC

By Sea

Pal

itle: — Sent Vicg Pres Ah

 

“SELLER”

POWER FILTERS, INC.

/ / , J , é a a
fe, - iv ker AN
py Wg Lift ;

Name: /@ré Shef tt fie
Title: Ferde-d (Opal

“BUYER”

bo
